DAUKSCH, Judge.
This is an appeal from an order requiring appellant to pay appellees money for travel costs when a hearing was rescheduled by the court and appellees were required to expend the costs to return for the rescheduled hearing. The reason the hearing was rescheduled was because appellant failed to abide by the order of the court to deliver to the court appellant’s predisposition report at least seven days before the hearing. The report was delivered three days before the hearing. Because there is no statute or rule which authorizes the payment of such costs by a state agency, and because there is no statute or rule to permit the court to require the seven-day advance filing, we reverse the order. There is a statute which can be applied but it requires the report to be furnished to all parties at least forty-eight hours before the hearing. § 39.408(3)(c), Fla. Stat. (1995). A logical extension of this statute would mean the court, in addition to all parties, must be given the dispositional study report at least forty-eight hours before the hearing. Had appellant not complied with this statute then the court might have considered some sort of coercive action, such as contempt, to enforce the statute. But here no predicate was laid for the imposition of costs.
REVERSED.
GOSHORN, J., concurs specially in result, with opinion.
GRIFFIN, J., concurs specially, with opinion.